El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta fué una acción sobre cobro de una póliza de seguro. La demanda se presentó basada en la teoría de una colisión que ocasiona daños y perjuicios al automóvil del demandante como están cubiertos por la póliza, y la Corte de Distrito de Mayag'üez dictó sentencia a favor del demandante. Sostiene la demandada en apelación que la corte cometió error al ne-garse a admitir prueba tendente a establecer las condiciones del contrato y también al declarar probado que hubo en realidad una colisión según ha de entenderse esa palabra.
La corte en su opinión declaró probado que la evidencia era contradictoria; que la demandada no había probado sus defensas y fué de opinión de que la ley y los hechos estaban a favor del demandante. La corte aparentemente aceptó los hechos de la demanda que cita en su opinión, o sea, que en 10 de enero de 1921, siendo como las 10:30 p. m., mien-tras marchaba el automóvil asegurado por la carretera de Mayagüez a Maricao a la velocidad de unas doce millas por hora, las luces del automóvil repentinamente se apagaron impidiendo ver la carretera al chauffeur del demandante y por consiguiente que se fué contra uno de los árboles que quedan al costado de la carretera y rompiendo una alambrada cayó en un pequeño precipicio, quedando totalmente des-truido dicho automóvil.
También hay prueba tendente a mostrar que en realidad de verdad el automóvil chocó con uno o más árboles y al-gunos alambres y entonces cayó seguido en el precipicio.
La opinión de la corte deja algo en duda el hecho de si *669dicha corte no creyó qne hubo una colisión contra el árbol y el alambre qne originó el daño. Pero la prueba tiende más bien a mostrar que el accidente ocurrió al abandonar el automóvil la carretera o base de la misma y que el choque con los árboles y alambres fué más bien un incidente en la caída del automóvil.
Habiendo negado la demandada que el accidente se ori-ginó por ninguna colisión o choque con ningún objeto fijo o en movimiento, la corte declaró probado que la prueba era contradictoria y que la demandada no había probado nin-guna de las defensas establecidas en su contestación, y que la póliza fué expedida para responder de cualquier daño y perjuicio con motivo de accidente o colisión hasta la suma del seguro y por tanto que debía dictarse sentencia a favor del demandante.
El primer señalamiento de error alegado por la apelante fué que la corte erró al no haber aceptado como prueba un impreso o certificado de colisión de seguro que formaba parte de la póliza. Esta no aseguraba exactamente contra colisión, pero en la solicitud o “declaraciones” se hacía cons-tar que una parte de la prima era por colisión. El asegu-rado pagó $63 por el premio total de los cuales $38 eran por muertes y lesiones, $10 por daños a la propiedad y $15 por colisión; estando todos estos términos de tal modo escritos en inglés en la póliza o en algún sitio de la misma. En las declaraciones constan estas palabras: ‘ ‘ Colisión $- Dec. full cov.,” y el premio por esta descripción era $15 y debajo de todas las descripciones de los diferentes riesgos había estas palabras: “Riesgo de colisión a base de $895.”
Indiscutiblemente que la compañía asegurad/ora aceptó el premio de $15 para responder de un accidente causado por collision o “colisión.” La adición o endoso que la de-mandada ofreció como prueba no fué admitido por no estar firmado y porque sobre él nunca se llamó la atención del ase-gurado. Este endoso por tanto no formaba'parte del con-*670trato y la corte no cometió error al negarse a admitirlo como prueba. Asimismo, como indica el apelado, el documento cuya admisión fué denegada no forma parte de los autos en apelación. Lo hemos buscado, pues no aparecía en la pá-gina a que refirió la apelante. No lo encontramos. Esta es otra razón para sostener la actuación de la corte. Villar v. El Ancora, 29 L. P. R. 914. De manera que todo lo que te-nemos en el caso es la aceptación incondicional de una prima para cubrir el riesgo de colisión.
La apelante también sostiene .que no hubo ninguna coli-sión. Consideramos, sin embargo, después de analizar las autoridades, que si un automóvil en movimiento se sale de su base en la carretera y cae en un precipicio chocando vio-lentamente con la tierra, hay una colisión dentro del signifi-cado de esa palabra cuando se emplea incondicionalmente en un contrato de seguro. Harris v. American Casualty Co., 44 L. R. A., N. S. 70, fué un caso en el cual la póliza de seguro disponía que los daños causados al automóvil como consecuencia de colisiones que se debían en todo o en parte a vuelcos, debían quedar excluidas de la póliza y la corte resolvió que tal cláusula no tendría el efecto de hacer ineficaz el poder recobrar cuando un automóvil se fué sobre un puente en la carretera precipitándose al agua que había debajo y llegó al fondo de la quebrada donde estaba volcado, por no deberse la colisión al vuelco; siendo el vuelco más bien el re - sultado de la colisión. La corte de New Jersey consideró primero si el agua de la quebrada y la tierra debajo eran objetos dentro del significado de la póliza y resolvió que el agua y la tierra eran objetos físicos, interpretación que acep-tamos en el caso de El Pueblo v. Lebrón, 26 D. P. R. 427. Que la tierra es mi objeto en este sentido ha sido casi um-versalmente resuelto'. Son autoridades los dos anteriores casos y otros que se citan en una nota del tomo 14 A. L. R., pág. 190, incluyendo el caso de Bell v. American Insurance Co., reportado en la página 179 del mismo tomo.
*671En el caso ele Harris la corte pasó a considerar la signi-ficación de la palabra colisión, qne era el acto de chocar al encontrarse dos objetos; nn Contacto violento, según el Standard Dictionary; qne para nna colisión ambos cuerpos no tendrían que estar en movimiento, y la corte pasó a su-ponerse el caso de un automóvil que va por un sitio donde un puente de la carretera debido a una hendidura se había des-prendido precipitándose el automóvil abajo en la tierra, y preguntaba dicha corte si podía decirse que no había lugar a recobrar por haberse causado el daño al automóvil por la simple colisión con la tierra en vez de con algún objeto vertical o perpendicular.
En el caso de Moblad v. Western Indemnity Co. of Dallas, Texas, 200 Pac. (Cal. App.) 750, donde el borde de la base de la carretera se había hundido haciendo que se volcara el automóvil y rodara por el costado del monte, la corte re-solvió que el daño sufrido por el automóvil por el contacto con la tierra no se debió únicamente a la colisión con otro objeto, dentro de la póliza del automóvil, citando el caso de Bell, post. Por supuesto que cuando un automóvil se vuelca y choca entonces, el accidente no se debe “únicamente” a la colisión. En ese caso las palabras de la póliza son suscepti-bles de la interpretación que les ha dado la corte. De igual modo el caso de Stuht v. U. S. Fidelity & Guaranty Co. 154 Pac. (Wash.) 137, fué resuelto por virtud de una cláusula se-mejante.
Bell v. American Insurance Company, 181 N. W. 734, era un caso vigoroso que tendía a lo contrario. En ese caso la póliza aseguraba contra daño por accidente o c'olisión du-rante el período asegurado, con cualquier otro automóvil, vehículo u objeto. Los hechos fueron que el automóvil se hundía gradualmente en la tierra y el carro se volcó cho-cando con el suelo y sufriendo daños. Como hemos indi-cado, la corte resolvió que la tierra era un objeto y que el caso no exigía la aplicación del principio de noscitur a sociis, *672pero la corte pensó qne no hubo ninguna colisión sino un “vuelco” o “volteo.” Dijo la corte:
“Con las definiciones de los lexicógrafos por base, es fácil de-mostrar que el incidente que trajo por consecuencia un daño al au-tomóvil del demandante constituyó una colisión. Así pues:
“Una colisión es el “encuentro y mutuo choque o golpe de dos o más cuerpos en movimiento, o de un cuerpo en movimiento con uno que está fijo.” Diccionario de Century. “Objeto” se define que es “lo que se pone, o puede considerarse como puesto, al paso de alguno de los sentidos, algo que es visible o tangible.” Diccio-nario de Webster. Un automóvil es un objeto. Al volcarse un au-tomóvil su contacto violento con la tierra constituye un “mutuo cho-que o golpe de un cuerpo en movimiento con uno que está fijo.” De ahí que el contacto violento del automóvil con la tierra al ocurrir el vuelco constituyó una colisión.”
“Por su faz esta parece ser buena lógica, pero la conclusión no es convincente ni satisfactoria. Uno instintivamente rehúsa a estar conforme con el resultado. La razón es que la misma establece un uso nuevo e inusitado"y aplicación de la palabra ‘colisión.’ No de-cimos que los cuerpos que caen chocan con la tierra. En el lenguaje común la manzana cae al suelo; no choca con la tierra. Lo mismo pasa con todos los cuerpos que descienden. Hablamos del descenso como caída, no como colisión. Según la aceptación popular una co-lisión no resulta, creemos, de la fuerza de gravedad solamente. Se-mejante aplicación de la palabra no está sostenida por el ‘uso general y frecuente.’ ”
La corte también dijo lo siguiente:
“Que si bien era cierto que los contratos de segura deben ser interpretados del modo más estricto en contra del asegurador (ci-tando casos), sin embargo, ellos están sujetos a las mismas reglas de interpretación que se aplican al lenguaje de cualquier otro con-trato. '* * ■* El accidente que causa el daño al automóvil de que aquí se trata se conoce en el lenguaje vulgar por un vuelco o volteo. Si fué el objeto asegurar contra un daño que ocurre por tal accidente, ¿por qué no se emplearon tales palabras, u otras de semejante significación? No podemos presumir que las partes en el contrato tuvieron la intención de que un vuelco se interpretara como una colisión a falta de una relación más íntima de los dos in-cidentes en el sentido popular.”
*673Al mismo tiempo de esta decisión la Corte Suprema de Michigan en el caso de Universal Service Company et al. v. American Insurance Co., 181 N. W. 1007, resolvió que el cho-que de un auto-iruch por caer sobre él desde arriba del cubo una pala de vapor con la cual se estaba cargando el truok era una colisión dentro de una póliza que aseguraba al truck. La corte, después de considerar alguna jurisprudencia anterior y de hacer un examen de varias definiciones de los dic-cionarios, citadas en la opinión, se expresó como sigue:
“La mayor parte de las colisiones tienen lugar por el choque violento de dos cuerpos en el mismo plano o nivel, y es indudable-mente cierto que la palabra se emplea más frecuentemente para ex-presar tales choques que no otros choques violentos. Pero dudamos' que este hecho haya dado a la palabra tal aceptación corriente de-su significación que excluya los choques violentos a menos que ten-gan lugar en el mismo plano o nivel. Si una máquina subía y otra, bajaba por una cuesta empinada, y chocasen violentamente, nadie vacilaría un momento en usar la palabra ‘colisión.’ ¿En qué án-gulo ha de tener lugar el choque para que el uso de la palabra ‘coli-sión’ sea inadecuado y exima de responsabilidad a la compañía ase-guradora? Estamos persuadidos de que la mejor regla, la segura, es tratar y considerar a la palabra como que tiene la significación que uniformemente le dan los lexicógrafos; que cuando hay un cho-que, un golpe violento o encuentro de dos cuerpos, tiene lugar entre ellos una colisión y que el ángulo de donde procede el choque no tiene importancia. En el presente caso hubo el choque violento del truck y el muy pesado cubo cargado; esta fué una colisión dentro del significado de la póliza .y hacía responsable a la demandada.
“Mientras llegábamos a la conclusión que hemos alcanzado, y desde la preparación de la anterior opinión, la Corte Suprema de Wisconsin había emitido una opinión en el caso de Bell v. American Insurance Co., 181 N. W. 783, en la cual esa corte ha llegado a una conclusión contraria a la nuestra. No obstante la alta consideración que tenemos por las opiniones de esa corte, nos vemos obligados a ser consecuentes con. nuestra conclusión original.”
Estamos dispuestos a convenir con la Corte Suprema de Michigan. Generalmente no debiéramos decir que una man-zana que desciende u otro objeto liviano chocaba con la tie-*674rra Como se insiste por la Corte Suprema de Wisconsin. Esto es así porque pensamos en un choque violento o vigo-roso de donde puede resultar un daño. Si uno dijera que un aeroplano o aerolito que desciende chocaba con la tie-rra, aunque tal vez no es el lenguaje más común, no sería un uso tal de la palabra que no fuera permisible. Creemos que hay muchos casos en los cuales la gravedad es la única fuerza donde el choque más o menos fuerte de dos cuerpos se llamaría una colisión. Ciertamente que si un guardafre-nos permitía negligentemente que un carro que va a entrar a un desvío chocase con una cabaña, habría una clara colisión suponiendo que la gravedad era la única fuerza, dentro de la distinción establecida en el caso de Bell. Que la gravedad no interviene sola para producir un accidente es fácil de-ducción de la ley sobre la inercia de Newton, o sea, que un cuerpo permanece en un estado de movimiento, o de quie-tud hasta que otra fuerza actúa sobre él.
■ Como indica la .Corte de Michigan no han de ser descar-tados los diccionarios. Cuando decimos que las palabras ge-neralmente deben ser empleadas en un sentido popular, no queremos decir que deben ser usadas de tal modo como todo el mundo en la comunidad las emplearía, pues el uso de las palabras depende en cierto modo de la educación del que habla o escribe y la enseñanza' general de la escuela sobre el significado de una palabra es el uso que se le da por los mejores escritores y oradores. Estamos conformes con la Corte Suprema de Wisconsin en que las palabras no han de ser tergiversadas en su uso corriente, en cuanto a mi asegu-rador que redacta un contrato. Sin embargo," cuando se usa una palabra en un contrato en el que se describen gené-ricamente todos los choques violentos, como ocurre con la palabra colisión en sus definiciones por los diccionarios, debe" asumirse que las partes tuvieron en cuenta todo aque-llo que razonablemente estaría comprendido en la definición de esa palabra, a falta de algo en sentido contrario. El *675conflicto mismo en cnanto a la significación de la, palabra en la mente de diferentes cortes debe • favorecer al asegu-rado.
Con excepción del caso de Bell es dudoso si bay alguna otra corte qne defina la palabra colisión Como sostiene la apelante. En los casos de Stnbt y Moblad los términos de la póliza excluían de indemnización los accidentes en particular.
La lectura de los varios casos nos convence de que la pa-labra colisión se emplea por los aseguradores de automó-viles para describir cualquier choque o golpe violento. En el caso de Stuht, por ejemplo, la póliza aseguraba al auto-móvil contra daños causados por colisión con otro objeto ya en movimiento o fijo (excluyendo, sin embargo, * * *) y entre las cosas excluidas estaban los. “vuelcos.” El vuelco se considera, pues, como una excepción de la aceptada sig-nificación de la palabra “colisión.”
Stix v. Travelers Indemnity Co., 157 S. W. 870, también fué nn caso en que la póliza aseguraba contra daños “cau-sados únicamente por colisión con otro objeto (excluyendo, sin embargo, * '* * toda pérdida o daño por chocar con cualquier parte de la base de la carretera). Esto tiende a demostrar que un choque violento con la base de la carre-tera ordinariamente se consideraría una colisión. Se re-solvió qne el sistema de cunetas, etc., no era parte de la base de la carretera.
En el caso de Wetherill v. Williamsburgh City F. Ins. Co., 60 Pa. Super, Ct. 37, extractado en Ann. Cases 1917 D. 58, la corte dijo:
“Se ha definido la colisión como un choque violento, un mutuo golpe. En el párrafo segundo de esta, adición se dice que la com-pañía no es responsable por daños causados por chocar con cualquier parte de la cuneta. En ninguna parte de la póliza se hace refe-rencia sobre ser responsable la compañía por chocar con cualquier cosa o no ser que ‘colisión’ y ‘choque’ se emplearan como palabras *676sinónimas. ‘Choque’ es la propia definición que da la demandada a la palabra ‘colisión.’ ”
En el caso de Gibson v. Georgia Life Ins. Co., 86 S. E. 335, se resolvió que la piedra o Miera de piedras en el re-borde de la acera era tal parte de la base de la carretera que excluía a una persona’ cuyo automóvil había sufrido daños con ella por colisión. Este es otro caso en el cual el ase-gurador excluyó de las “colisiones” el chocar con la base de la carretera. T el caso anterior, Harvey v. Georgia Life Ins. Co., 81 S. E. 206, de la propia corte de Georgia, se pro-nuncia en el mismo sentido. Allí el automóvil había dejado el camino yéndose a una cuneta y chocando con el terraplén al otro lado, habiendo recobrado el demandante. Véase también el caso de Southern Casualty Co. v. Johnson, 207 Pac. 987.
Tenemos, pues, un gran número de compañías de seguro que interpretan la palabra “colisión” en el sentido de que podría recobrar el apelado. Como interpretación práctica este uso no sería tal vez obligatorio para la apelante, pero cuando las definiciones de los diccionarios y el uso en las pólizas descritas convienen, estamos justificados en llegar a la conclusión de que la palabra “colisión” en pólizas de se-guro, usada incondicionalmente incluye el deslizarse por un precipicio y el chocar con, la tierra que está abajo.
Que esta especie de riesgo se conoce como seguro por co-lisión puede fácilmente inferirse del texto de Huddy sobre automóviles. Después de dedicar secciones relativas al Se-guro contra Incendio y otras semejantes, trata el autor del Seguro por Colisión, secciones 815 a la 822. En la sección 817 habla del “Seguro por Colisión, — escepción por daños causados al chocar con una parte del camino.” En la sec-ción 818 de “Seguro por Colisión, — excepción del caso de vuelco de la máquina.” Todas estas autoridades demues-tran que las excepciones meramente señalan la regla en cuanto *677al significado de la palabra “colisión,” cuando se usa in-condicionalmente.
Para una interpretación práctica tenemos la posición asu-mida por las partes mismas. En la carta de los agentes al asegurado negando la validez expresan ellos que no bubo ningún “choque” (striking) que causara el vuelco, tratando así de mostrar un seguro contra “choques.”
La apelante señala asimismo como error en su alegato que la corte declaró probado que había habido un “choque.”
Pero también creemos que la reclamación del demandante está admitida por las alegaciones. El párrafo tercero de la demanda alegaba que el demandante estaba asegurado por la suma de $895 por cualquier daño que pudiera sufrir el automóvil por accidente o colisión. “Accidente” y “Coli-sión” se usan a la vez y las palabras son necesariamente lo suficientemente amplias para cubrir este riesgo. La de-mandada contestó que admitía los hechos del párrafo tercero de la demanda pero que los daños y perjuicios de que res-pondía la póliza eran aquellos resultantes de accidentes (sic) que ocurran de acuerdo con los riesgos contenidos en la pó-liza. Al redactar la demandada esta contestación probable-mente estaba pensando en la adición o endoso que nunca llegó a ser parte de la póliza. Hay una admisión de res-ponsabilidad en la contestación una vez demostrado que la póliza no contenía ninguna limitación de la clase que ha sido alegada.
Yéase, para razonamientos muy semejantes sobre los as-pectos generales, el caso de Young v. New Jersey Ins. Co., 284 Fed. 492, encontrado después de publicada la opinión y sentencia.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.